Case 1:18-cv-01987-KMT Document 44 Filed 06/21/19 USDC Colorado Page 1 of 4

FILED
UNITED STATES DISTRICT COURT
DENVER, COLORADO

In the United States Disterct Couct JUN 21 2018
For the District of Colorado JEFFREY P. COWELL

Civil Action Meo. [2 [9 Cv ~ O198'7- KAT
Eric Tyler Vette.
Ploon HE |

Vv.

Serdere , Deputy 1-9 (tart

f

Guston , Searaéat (sic, an
Ox ,K-4 Bedaty

Wefendants .

Kespond ing to Minute Order granting (37] Motion for Extenstom of Time
to File keply to Pending Motions by May 99, DOIT and av later

 

 

 

x Aint Ene Tyler Vette, am es Ponel ng +o the
document on the ront ng of Exstensron of Hme +o respond to
Pending Motions by Moy 29,2019. THs June (¥,9017 and To have
not beard Prom tie Aelerdent. I have feed frat DF have
three weeks +o respencl fo the documents that are sent to
m Het LC heel responded to lefe. TD apologize for oblong so I
didnt realize thet there wis e time period Hat T had fo respond
by. L try fy hardest fe respond 8 fast as EF ocan buf i'm
strug hag witt Lunds fo purchase stamps ever since get
moved to Sterlings Correctional Fuer lety. This Lees lety Ke
Taking FO peccent of every epost fhats oleposi ted every month
and flats all the money thet TD tecieve to manttrne &
liveng anc purchuse Me wri fing materiale fo deferel CASE »
Ako, this orl ts horery Hose Not help tarth stam S fo wis
sera out legal Marl as Crowley Correctional Fach ty Ai

> with ell clue respect ;m asking the court® ane
Case 1:18-cv-01987-KMT Document 44 Filed 06/21/19 USDC Colorado Page 2 of 4

the people end clefendant fo bere with me and my Line
+o Casgond to the documents T cecieve , Please and Thank
You tor Your Time and Consideration.

Sincerely
Ewe Tyler Ve tte
HE (ROIBF

June _JP,, 2019 See

Executed On (Dette) Plas Csr Tyler Vette
Case 1:18-cv-01987-KMT Document 44 Filed 06/21/19 USDC Colorado Page 3 of 4

Cect Picate of Sernicg

PlaintifE, Erie Tyler VelHte, certifies the fore ong oloe ment (55
Motion(s} bearing Case Maunber Ii 1¥-cv- O1497-KMT, ues
placed (a fhe bacity (Met | (Ng stem , ose é pre pase , Fast
Class, was sent fo, fh Of Li ‘de The Clerk, ‘Uni Fed States
Destrizt Court, Abkred A Atay Courthouse , gol- 19th Street,
kun A (0S, Denver, Colorack SOITY - 3599 On -

EAS<

June 1§, IOI9 LE

Executed on (date) Erk Tyler Vette Peso eh
Under onclty of Kecjucy

29 U-S-C. [746

Enc Ty ler Vette

H# (¢3287
SHerlin Comectiona| Facthty
PO. Box (eCCO

Stecling Colorade - S07S-/~-
Case 1:18-cv-01987-KMT Document4— Filed 06/21/19 USDC Colorado Page 4 of 4

Colorado Department Of Corrections

CITE

Name l

  
 

IS CDSY
unt CUFC SCF C-/0o¥

Box Number P ()- BOKV CLTU

City, State, Zip Sterling , Cslored 6

Register Number

-§C7S/ -

BES WORE ARES

 

DPFICE OF THE CLERK
CLVITES STATES DISTRICT” COURT
Aered A. ARRAT Courr House

TCl- /9TH STREET, Koorl Aics”
Lh 5
Deuce , Couppade _ 50544 ~ 3587-

TOME

BNNSSi - SEO Loed

 
